El Juez Asociado Señor Texidok,
emitió la opinión del tribunal.
Aparece en este caso que a favor de José Nine se cons-tituyó por José Eivera Olán una hipoteca por $2,620, y que Nine otorgó un pagaré a favor del portador, por la mencio-nada suma de $2,620, garantizada por la hipoteca que se acaba de citar; que a favor del citado José Nine, el mismo Eivera Olán constituyó otra hipoteca por $2,000' y Nine otorgó otro pagaré al portador, por $2,000, garantizado por esa hipoteca; y que a favor del mismo José Nine constituyó María Luisa Eivera otra hipoteca, por $2,808, y Nine otorgó otro pagaré al portador por $2,808, garantizado por tal hipoteca. Esas operaciones se inscribieron en el registro de la propiedad.
José Nine constituyó a favor de Arturo Hau Salguero, y para garantizar la suma de $5,000, intereses y costas, hipo-teca sobre el derecho de hipoteca que representan los tres pagarés antes mencionados, y endosó a la orden de Hau Salguero los mismos pagarés. De este contrato se hizo ins-cripción en el registro de la propiedad.
Después José Nine, por otra escritura, de 25 de octubre de 1929, hizo constar la inscripción de un nuevo pagaré al *406portador por $2,428, intereses y costas, constituyendo a favor del portador una hipoteca sobre el derecho de hipoteca; y en la misma escritura manifestó que las tres hipotecas que a su favor se habían constituido ascienden a un total de $7,428 y los derechos de hipoteca habían sido hipotecados a Arturo Hau Salguero en garantía de un préstamo de $5,000. Se presentó en el registro de la propiedad y éste denegó la inscripción, poniendo una nota cuyo texto es como sigue:
“Denegada la inscripción de la. hipoteca que comprende este do-cumento, que es la escritura No. 204, otorgada en Mayagíiez a 25 de octubre de 1929, ante el notario José Sabater, y tomada en su lugar la correspondiente anotación preventiva que determina la ley, a favor del tenedor o tenedores del ameritado pagaré, allí donde se indica al margen de la descripción de cada una de las fincas objeto del con-trato, por el defecto siguiente: Por cuanto aparece del Registro que no pertenece en propiedad al hipotecante, señor Nine, el derecho de hipoteca que. subhipoteea por la presente escritura, ya que subhipo-tecó el mismo, sin limitación alguna, a favor de Arturo Hau Salguero, endosándole a su favor y orden los pagarés constitutivos de la deuda hipotecaria, y de acuerdo con lo dispuesto en los artículos 139 de la Ley Hipotecaria, e inciso 2 del 1758 del Código Civil.”
 En realidad la hipoteca del derecho de hipoteca es perfectamente válida de acuerdo con el número 8 del artículo1 107 de la Ley Hipotecaria.
Pero no es ésa la cuestión en este caso. El aquí recu-rrente José Nine ha expedido tres pagarés al portador, que cubren una suma de $7,428, garantizados por esas hipotecas por la misma suma; y los ha cedido y endosado a Arturo Hau Salguero, para garantizar un préstamo por menos cantidad. El endoso ha transferido al endosatario la pro-piedad de tales pagarés, y con ella la garantía hipotecaria que tienen, y que queda agotada.
Sentado ésto, hay que declarar que el registrador tiene razón al afirmar que el aquí recurrente no era ya dueño del derecho hipotecario al expedir el último pagaré.

Se confirma la nota recurrida.